DETAILED ACTION
The applicant’s request for continued examination regarding application number 16/214,703, filed December 10, 2018 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 7, 2022 has been entered.

Response to Amendments
The amendment filed June 7, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 16/214,703, which include: Amendments to the Claims, and Remarks containing Applicant’s amendments. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Claims 19 and 23 have been amended, with Claim 8 previously cancelled. Claims 1-7, and 9-25 remain pending in the application. 
Regarding Applicant’s Amendments to the Claims, Examiner acknowledges Applicant’s Amendments to the Claims have resolved the identified claim objection in Claim 19, and therefore the claim objection previously set forth in the Final Office Action mailed March 11, 2022 is withdrawn. However, Examiner points out that Applicant’s latest amendments to Claims 19 and 23 have resulted in a new claim objection, which is further identified in the relevant section indicated below.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant’s Amendments to the Claims have resolved the 112(a) lack of written description issue identified in Claim 19 (and inherited in dependent Claims 20-22), and therefore the 112(a) rejection previously set forth in the Final Office Action mailed March 11, 2022 for Claims 19-22 are withdrawn. However, Examiner points out that Applicant’s latest amendments to Claims 19 and 23 have resulted in new 112(b) and 112(a) rejections, which are further identified in the relevant sections indicated below.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/214,703, which include: Remarks containing Applicant’s arguments. 
Regarding Applicant’s Remarks for Claims 23-25 under 35 U.S.C. 102(a)(1) as being anticipated by Kamiran et al., Decision Theory for Discrimination-aware Classification, 2012 IEEE 12th International Conference on Data Mining, pp.924-929 [hereafter referred as Kamiran]; and for Claims 19-22 under 35 U.S.C. 103 as being unpatentable over Kamiran et al., Decision Theory for Discrimination-aware Classification, 2012 IEEE 12th International Conference on Data Mining, pp.924-929 [hereafter referred as Kamiran] in view of Parker, Charles, U.S. PGPUB 2019/0122135, filed 9/6/2018 [hereafter referred as Parker], in further view of Triantaphyllou et al., U.S. Patent 8,725,663, issued 5/13/2014 [hereafter referred as Triantaphyllou], in further view of Datta et al., U.S. PGPUB 2018/0121817, published 5/3/2018 [hereafter referred as Datta], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner notes that the majority of the Applicant’s arguments are directed to the Applicant’s newly introduced and amended claim limitations that were not previously entered, such that these newly introduced and amended limitations necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the relevant sections indicated below. Examiner also notes Applicant’s argument contains the following assertion, which is addressed in the following paragraphs.
Regarding Applicant’s Remarks: 
“Kamiran and Triantaphyllou make no mention of iteratively finding the difference between the probability of a favorable outcome for the perturbed protected attribute to the original data of the payload data and then using this iteratively calculating difference to suggest a de-biased prediction for the biased sample.”
Examiner points out that Applicant’s above arguments are similar to earlier Remarks already presented and responded in the Final Office Action mailed March 11, 2022. As indicated in the same Final Office Action, the Triantaphyllou reference was used to teach the limitation (“… perturbs a protected attribute … and computes … an individual bias score by iteratively finding a difference between a probability of a favorable outcome for the perturbed protected attribute to original data …”), the details of which are provided in the same Final Office Action and in the relevant claim mapping sections indicated below. As indicated in the same Final Office Action, Applicant’s earlier recited limitation in Claim 19 (“suggesting, in the run-time, a de-biased prediction for the biased sample using the difference between the probability of the favorable outcome for the perturbed protected attribute to the original data of the payload data”) broadly indicates using an iteratively calculated difference value (that is determined during a training stage of a bias detector) to determine a suggested de-biased prediction for the biased sample during run-time of a bias detector. From the same Final Office Action, Examiner indicated that the Applicant’s specification has no support for using this specified difference value during run-time of a bias detector, and thus that earlier claim limitation exhibited a 112(a) lack of written description issue. Examiner notes that Applicant has removed this limitation from this latest set of amendments to resolve the 112(a) lack of written description issue, and hence the above argument corresponding to those earlier amended claims is also moot since the latest set of amended claims no longer recite this limitation.
As noted above, Applicant’s remaining arguments are directed to the newly introduced and amended claim limitations, such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the relevant sections indicated below.

Claim Objections
Claims 19 and 23 are objected to because of the following informality: A typographical error in both claims 19 and 23, where the term “the output” and the verb tense in the phrase “to de-biased” in the following limitation should be corrected as shown: “… wherein an arbiter modifies the suggested value to de-biasan output”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding amended Claims 19 and 23,
Both claims recite the following limitation: “… suggesting, in the run-time, a de-biased prediction for the only biased sample by a de-biasing procedure for each sample point …”, which renders the claim as being indefinite, as the phrases “the only biased sample” and “for each sample point” appear to contradict each other, as the first phrase identifies a suggested biased sample as the “only” biased sample, while the second phrase appears to reference either a plurality of suggested biased samples or a “data point” within the biased sample (where it is also unclear what is being referenced as a data point within the only biased sample). Examiner notes that Applicant’s preceding limitation (“applying, in a run-time, the bias detector on a run-time sample to select a biased sample …”) references the selection of a singular biased sample from a bias detector (where the biased sample represents an output), and hence for the purposes of examination, this limitation also will be interpreted as “… suggesting, in the run-time a de-biased prediction based on the selected biased sample by a de-biasing procedure ”, where the recited limitations broadly indicate a de-biasing procedure identifies a de-biased prediction based on a selected biased output.
Claims 20-22 are dependent claims tracing back to independent Claim 19, and as such, inherit the same indefiniteness issue found in independent Claim 19. Hence, Claims 20-22 are also rejected due to indefiniteness by virtue of dependency.
Claims 24-25 are dependent claims tracing back to independent Claim 23, and as such, inherit the same indefiniteness issue found in independent Claim 23. Hence, Claims 24-25 are also rejected due to indefiniteness by virtue of dependency.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding amended Claims 19 and 23,
Both claims recite the following limitations: “picking a most likely prediction for the perturbed data as a suggested value to modify, wherein an arbiter modifies the suggested value to de-biasan output”, but the specification fails to disclose steps where an arbiter is used to modify the suggested value to de-bias the value. Examiner points out that while Applicant’s specification paragraph [0050] indicates  “… picking the most likely prediction from the perturbed data as a suggested value to modify”, Applicant’s specification fails to indicate that the arbiter performs a modification to this suggested value. Instead, Applicant’s specification paragraphs [0048] and [0051] indicates that the arbiter merely provides either the original model prediction or altered prediction/de-biased prediction to a user ([0048]: “An arbiter 340 at the end allows the user the option to choose the original model prediction or altered prediction as the final output prediction 360”; and [0051]: “… an arbiter can decide whether to choose the original or the suggested de-biased prediction.”). While Applicant’s specification paragraph [0058] indicates that an arbiter chooses between the original and de-biased prediction based on further considerations shown in Figure 3, Applicant’s Figure 3 merely shows that the arbiter receives an original prediction from a customer model and a de-biased prediction (e.g. de-biased predictions 350 are an output from the “perturb and suggest” at stage 303, where these already de-biased predictions 350 are provided to an arbiter 340), where the de-biased prediction represents a different value from the original prediction value, and the arbiter provides either prediction as a final prediction 360 ([0058]: “If the outcome after perturbation is different from the original outcome, then it is suggested as a de-biased prediction to an arbiter, which can choose between the original and de-biased predictions based on further considerations (e.g., see FIG. 3).”). The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support found in the Applicant’s specification of an arbiter modifying a suggested value to further de-bias the value, these amended claim limitations fail to comply with the written description requirement. For the purposes of examination, the recited limitations will be interpreted according to what is supported in the Applicant’s specification, i.e., identifying a most likely prediction as a suggested de-biased value (where the de-biased prediction represents a different prediction from a trained machine learning model), and providing the suggested de-biased value to an arbiter, where this arbiter broadly indicates a module or component that receives this suggested de-biased value and provides this suggested de-biased value as an output.
Claims 20-22 are dependent claims tracing back to independent Claim 19, and as such, inherit the same lack of written description issue found in independent Claim 19. Hence, Claims 20-22 are also rejected due to lack of written description by virtue of dependency.
Claims 24-25 are dependent claims tracing back to independent Claim 23, and as such, inherit the same lack of written description issue found in independent Claim 23. Hence, Claims 24-25 are also rejected due to lack of written description by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kamiran et al., Decision Theory for Discrimination-aware Classification, 2012 IEEE 12th International Conference on Data Mining, pp.924-929 [hereafter referred as Kamiran] in view of Triantaphyllou et al., U.S. Patent 8,725,663, issued 5/13/2014 [hereafter referred as Triantaphyllou], in further view of Vasconcelos et al., U.S. PGPUB 2020/0082299, filed 9/9/2018 [hereafter referred as Vasconcelos], in even further view of Kenthapadi et al., U.S. PGPUB 2020/0372472, filed 7/31/2018 [hereafter referred as Kenthapadi].
Regarding amended Claim 19, 
Kamiran teaches
(Currently Amended) A post-processing computer-implemented method for post-hoc improvement of instance- level and group-level prediction metrics, 
the post-processing method (Examiner’s note: Under its broadest reasonable interpretation, the term “post-processing method” indicates a series of steps performed at or after classification or prediction. Kamiran teaches a discrimination-aware classification method (reject option-based classification ROC) that detects discrimination at classification prediction time, where this detection of discrimination at classification prediction time corresponds to the applying step operating in a post-processing (Kamiran p.924 col.2 1st paragraph (Section 1. Introduction): “Our solutions require neither modification of learning algorithm nor preprocessing of historical data – pre-trained classifiers can be made discrimination-aware at prediction time.”).) comprising: 
training a bias detector on a payload data that learns to detect a sample in a customer model that has an individual bias greater than a predetermined individual bias threshold value with constraints on a group bias (Examiner’s note: Under its broadest reasonable interpretation, a “bias detector” represents an element that detects the presence of an inclination or tendency towards a certain outlook (or classification) through identification of properties or attributes in a data point that would cause the data point to appear “abnormal” (i.e., where the attributes of a data point would distinguish or “discriminate” it such that the data point is seen as an outlier among other data points). This claim limitation is similar in scope to a corresponding claim limitation that was earlier rejected in Claim 23 above (“based on training a bias detector on a payload data that learns to detect a sample in a customer model that has an individual bias greater than a predetermined individual bias threshold value with constraints on a group bias, the sample being a member of an unprivileged group”), and hence is rejected under similar rationale.), 
wherein, during the training:
the bias detector … computes the individual bias as an individual bias score by … finding a difference between a probability of a favorable outcome for the … protected attribute to original data of the payload data (Examiner’s note: Kamiran teaches a classifier measuring discrimination (“individual bias”) according to the formula                         
                            p
                            (
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                        
                    |X ∈                         
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                            )
                            -
                            p
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            +
                                        
                                    
                                
                                
                                    X
                                     
                                    ∈
                                     
                                    
                                        
                                            X
                                        
                                        
                                            d
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                        
                     and                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     represent a favored group and deprived group, respectively, and where                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     is present in the original discriminatory dataset (“original data of the payload data”), and                         
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                        
                     is determined based on                         
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                            ∩
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                            =
                             
                            ∅
                        
                     and 𝓧 ∖                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     , which is interpreted as a form of assigning the corresponding attribute to a favored group (“a favorable outcome”), and as such, this discrimination measurement that calculates the difference between two probabilities (consisting of a favored group and a deprived group) corresponds to a bias detector computing an individual bias as an individual bias score by finding a difference between a probability of a favorable outcome for the perturbed protected attribute to original data of the payload data (Kamiran p.925 Section III. Preliminaries 1st paragraph-3rd paragraphs).);
… applying, in a run-time, the bias detector on a run-time sample to select a biased sample in the run-time sample having an individual bias greater than the predetermined individual bias threshold value (Examiner’s note: Kamiran teaches applying the reject-option based classification algorithm (ROC) to detect biased samples within the predicted critical region to several classification methods, using the two real world machine learning datasets that contain bias and sensitive (protected) attributes, deprived groups, and desirable/undesirable classes (Kamiran p.927 col.2 last paragraph-p.928 col.1 1st-2nd paragraphs Section V. Experimental Evaluation), where the ROC algorithm assigns desirable group labels 𝐶+ to classify the samples for the deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     from a test set 𝒳, with the label assignment representing a probability/likelihood of the individual bias. Hence the ROC algorithm that performs this assignment of desirable group labels to classify samples corresponds to a process for applying, in a run-time, the bias detector on a run-time sample to select a biased sample in the run-time sample. Kamiran Figure 1 illustrates a plot of discrimination vs. accuracy by applying the ROC algorithm on the two datasets, where the data points represent values of 𝜃 within the critical region ranging from 0.5 (top right points in the graphs) to 0.95 (bottom left points in the graphs), where this critical region indicates applying the critical region conditional check and resulting assignment of desirable group labels 𝐶+ to classify the samples for the deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                    , and hence the application of the critical region conditional check corresponds to those samples having an individual bias greater than the predetermined individual bias threshold value (Kamiran p.926 Algorithm 1 and p.928 col.2 Section V.A. Results of ROC, 1st paragraph: “Figure 1 shows the results of our experiments with ROC on two datasets ((a), (b)). The X- and Y-axis of these plots represents classifier(s) discrimination and accuracy, respectively, and each point is for a specific value of 𝜃 which is varied from 0.5 to 0.95. It is observed that as the value of 𝜃 is increased from 0.5 to 0.95, the discrimination usually reduces to zero around 𝜃 = 0.9. Furthermore, the reduction in discrimination with increase in 𝜃 is generally smooth and consistent across datasets and classifier(s). Thus, ROC’s discrimination level can be controlled easily by varying the value of 𝜃.”).); …
While Kamiran teaches learning a classifier for sensitive attributes close to a decision boundary, and computing a discrimination measurement based on a probability between a favored group and deprived group, Kamiran does not explicitly teach
… perturbs a protected attribute … and computes … an individual bias score by iteratively finding a difference between a probability of a favorable outcome for the perturbed protected attribute to original data … 
Triantaphyllou teaches
… perturbs a protected attribute … and computes … an individual bias score by iteratively finding a difference between a probability of a favorable outcome for the perturbed protected attribute to original data (Examiner’s note: As indicated earlier, under its broadest reasonable interpretation, a bias detector represents an element that detects the presence of an inclination or tendency towards a certain outlook (or classification) through identification of properties or attributes in a data point that would cause the data point to appear “abnormal” (i.e., where the attributes of a data point would distinguish or “discriminate” it such that the data point is seen as an outlier among other data points). Triantaphyllou teaches training a classifier on a training data set of an unknown class containing attributes that place the sample near a decision boundary, where Triantaphyllou teaches that this method of identifying these sensitive attributes near a decision boundary can be applied in applications requiring the detection of patterns and outliers that would raise “suspicions that it was caused by a different mechanism” (Triantaphyllou col.3 line 28-col.4 line 17; col.4 lines 18-36; and col.7, lines 3-19). Triantaphyllou col.6 lines 7-51; col. 8 Table 1 GetNuggetScore Algorithm; and col.12 Table 4 FindCriticalNuggets Algorithm teaches using the FindCriticalNuggets algorithm to determine those samples x close to a determined class boundary                         
                            
                                
                                    B
                                
                                
                                    +
                                
                            
                        
                    (with + representing a favorable class) within a distance metric based on                         
                            
                                
                                    p
                                
                                
                                    o
                                
                            
                        
                     (|x –                         
                            
                                
                                    p
                                
                                
                                    o
                                
                            
                        
                    |) bounded by a certain neighborhood distance R, where the FindCriticalNuggets algorithm applies the GetNuggetScore algorithm in a for loop (Table 4, lines 4-8) to perform perturbing of data point values in a training set around the neighborhood distance R. Triantaphyllou further teaches the GetNuggetScore algorithm performs further iterations to perturb each attribute in the training set (Table 1, lines 5-35), with                         
                            
                                
                                    δ
                                
                                
                                    j
                                
                            
                        
                     representing the perturbation, where the associated variables (                        
                            
                                
                                    w
                                
                                
                                    j
                                
                                
                                    +
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    j
                                
                                
                                    +
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    +
                                
                            
                        
                    ,                         
                            
                                
                                    T
                                
                                
                                    r
                                
                                
                                    +
                                
                            
                        
                    , … and                         
                            
                                
                                    w
                                
                                
                                    j
                                
                                
                                    -
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    j
                                
                                
                                    -
                                
                            
                        
                    ,                         
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    -
                                
                            
                        
                    ,                         
                            
                                
                                    T
                                
                                
                                    r
                                
                                
                                    -
                                
                            
                        
                    , …) represent the set of attributes, instances, and training subsets near the boundary separating the two class labels (+) and (-), which are further used to compute an average                         
                            
                                
                                    U
                                    C
                                
                                
                                    s
                                    c
                                    o
                                    r
                                    e
                                
                            
                        
                     for each data point in a training set after performing the multiple perturbations. Triantaphyllou teaches this average                         
                            
                                
                                    U
                                    C
                                
                                
                                    s
                                    c
                                    o
                                    r
                                    e
                                
                            
                        
                     measures the criticality of a data point near a class boundary in which attributes have switched classes (                        
                            
                                
                                    w
                                
                                
                                    j
                                
                                
                                    +
                                
                            
                        
                    and                         
                            
                                
                                    w
                                
                                
                                    j
                                
                                
                                    -
                                
                            
                        
                    ), where a higher score indicates that these data points are more critical or influential in determining classification. Hence, performing a process that determines a set of data points where these data points have switched class labels is a form of identifying data points that would identify data points with certain abnormal or discriminatory features, whereby this process of further performing multiple perturbations and iterations over a set of attributes to compute a score that measures the critically of a data point near a class boundary in which attributes have switched classes represents a process that perturbs a protected attribute and computes an individual bias score by iteratively finding a difference between a probability of a favorable outcome for the perturbed protected attribute to the original data of the payload data (Triantaphyllou col.5 line 50-col.6 line 6; col. 8, lines 49-59; col.11 line 49-col.12 line 62; and col.13 lines 30-44.).) …
Both Kamiran and Triantaphyllou are analogous art since both are in the realm of using classifier models to perform classification of data points near decision boundaries.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the methods for training a bias detector/classifier taught Kamiran and incorporate the scoring algorithm taught in Triantaphyllou as a way to fine-tune the training of a classifier to properly classify samples that contain attributes close to a class boundary that are sensitive to slight changes in attribute value changes that would place them into one classification over another. The motivation to combine is taught in Triantaphyllou, since using the scoring algorithm to properly identify and classify samples that reside close to a class boundary will improve the performance and reliability of the predictions generated by the classifier (Triantaphyllou col.4 lines 37-50: “The method of this invention uses a metric (UC, where UC stands for ultra-critical) to measure the criticality of subsets in a data set. The UC provides for a rank ordering of critical nuggets. Only the subsets that have a high UC are considered as critical nuggets.  … It is these subsets that can be characterized, in our view, as true critical nuggets and, accordingly, in our view should be considered in classification improvement techniques.”; and col.13 lines 47-56: “One property of our disclosed invention is a method of using certain aspects of our disclosed invention to improve any classification algorithm. The term "classifier” as used in the specification and claims means a classification algorithm that can learn, or be trained on, a set of training data records to create a model, which can then be used by the classification algorithm to predict, or classify, testing (novel) data records of unknown class values. We understand that the performance of a classifier is largely based on its ability to correctly classify said testing data records.”).
While Kamiran in view of Triantaphyllou teaches methods for use in detecting bias in a data set, including calculations to measure discrimination such that they can be used to identify insights and indications in which discrimination can be reduced (Kamiran p.925 col.2 Section IV. Our Solutions: ROC and DAE, 4th -5th paragraphs, where this method to reduce discrimination is interpreted as a form of “suggesting, in the run-time, a de-biased prediction”, and Triantaphyllou col.13 lines 34-44, where the method of identifying critical nuggets near a decision boundary can provide insights to an analyst to better understand the phenomenon or systems related to the data), Kamiran in view of Triantaphyllou does not explicitly teach
… suggesting, in the run-time a de-biased prediction based on the selected biased sample by a de-biasing procedure 
… perturbing the protected attribute in the payload data …
… running the perturbed examples through the customer model …
Vasconcelos teaches
… suggesting, in the run-time a de-biased prediction based on the selected biased sample by a de-biasing procedure (Examiner’s note: As indicated earlier, these recited limitations exhibit a 112(b) indefiniteness, and hence for the purposes of examination, the recited limitations will be interpreted based on the corrections shown above, where a de-biasing procedure identifies a de-biased prediction based on a selected biased output. Vasconcelos teaches an audit engine performing a set of steps for evaluating machine learning models based on biases found in various sources such as the input training data, machine learning model itself, and the output data from a machine learning model, and providing mitigation actions to treat each of these sources to eliminate or reduce the respective biases, where the identification of bias in sources such as input data and output data from a machine model and applying mitigation actions to eliminate or reduce bias in each of these sources corresponds to a de-biasing procedure that identifies a de-biased prediction based on a selected biased output (Vasconcelos [0030]: “… the present disclosure provides a system that evaluates machine learning models with respect to data bias and suggests or triggers mitigation actions capable of reducing or even eliminating the bias.”; [0035]: “The audit server 220 includes an audit engine 232 … to identify bias and/or provide bias mitigation …”; and [0039]: “… The audit engine 232 may identify potential biases from various sources, including (i) the pre-processing stage of the system 200, represented by the training data 210, (ii) the processing stage, represented by the model store 204, and the post-processing stage, based on the output of the model 203.”).) by …
… perturbing the protected attribute in the payload data (Examiner’s note: Vasconcelos additionally teaches the audit engine uses a data bias identification module to detect direct discrimination present in input training data, which then trigger actions to mitigate bias in the input data by suggesting or performing a controlled distortion of the input data, where the input data contains sensitive attributes such as gender, ethnicity, age, etc. Hence this controlled distortion of sensitive attributes present in input data to mitigate bias corresponds to a step for perturbing the protected attribute in the payload data (Vasconcelos [0023]: “An automated decision-making system suffers from disparate treatment if its decisions are at least in part based on the subject’s sensitive attribute information … (e.g., gender, color, ethnicity, nationality, disability, marital status, age, etc.) …”; [0040]: “During the pre-processing stage, the audit engine 232 is configured to prevent or mitigate the training data 210 from becoming itself a source of discrimination … includes transforming the training data in such a way that is to prevent discriminatory bias … such that any model 203 … is not inherently biased … the audit engine 232 may suggest to perform a controlled distortion of the training data … leading to a less biased data set …”; [0050]: “The pre-processing module 324 of the audit engine block 320 can use or recommend different pre-processing approaches, including … changing the individual data records …”; [0057]: “… bias in the training data 302 may be in the way of direct discrimination … can be identified by the data bias identification module 322 when decision are made based on sensitive attributes.”; and [0063]: “Upon determining that there is bias in the training data, the data bias identification module of the audit engine block 420 can provide different pre-processing techniques to mitigate the bias …”).) …
… running the perturbed examples through the customer model (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites applying sampled data through a trained machine learning model. Vasconcelos additionally teaches the audit engine evaluates the input data by applying the models stored in the model repository and determines whether their bias is reduced by a certain threshold condition, where this evaluation of whether the bias is reduced through use of a model stored in the model repository is performed based on a multi-dimensional control of all operations in an automated decision-making system including applying input data to a stored model to generate an output and analyzing each input-output stage for bias. Hence, this multi-dimensional control of all operations involving applying input data to a stored model corresponds a step that runs the perturbed examples through a trained model (Vasconcelos [0035]: “… the audit engine 232 is configured to evaluate the training data 205 … to provide mitigating options for the pre-processing stage, evaluate various models 203 stored in the model repository 204 to provide mitigating options for the processing stage …”; [0049]: “… the audit engine block 320 provides one or more mitigating actions 340 based on a multi-dimensional control of pre-processing 324, processing 328, and post-processing 332 stages. By virtue of taking a multi-dimensional approach, a bias mitigation of an automated decision-making system that uses machine models is provided that has a total bias mitigation cost that is within a predetermined threshold, while having a bias immunity (i.e., mitigation) that is above a predetermined threshold.”; and [0064]: “… the model bias identification module 426 evaluates different models  … for a level of inherent bias … if a threshold bias reduction … is not met, the model is automatically disqualified.”).) …
Both Kamiran in view of Triantaphyllou and Vasconcelos are analogous art since they both teach detecting bias in machine learning systems.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the bias detection methods taught in Kamiran in view of Triantaphyllou and enhance them with the bias detection and mitigation methods taught in Vasconcelos as a way to reduce bias and improve the accuracy and performance of machine learning systems. The motivation to combine is taught in Vasconcelos, since reducing or mitigating bias in machine learning systems and identifying which machine learning models can have their bias more effectively reduced through mitigation methods (while discarding those machine learning models that do not consistently reach a bias reduction threshold) allows the identification of fair machine learning models, and hence the use of these machine learning models that are more fair improves the operations and effectiveness of these decision-making systems (Vasconcelos [0002], [0056], and [0064]-[0065]).
While Kamiran in view of Triantaphyllou, in further view of Vasconcelos teaches a series of steps that displays a list of sensitive attributes including a bias score to a user interface for a user to identify bias vulnerability for each attribute (where these bias scores represent a ranking, Vasconcelos [0044]), Kamiran in view of Triantaphyllou, in further view of Vasconcelos does not explicitly teach
… picking a most likely prediction for the perturbed data as a suggested value to modify, wherein an arbiter modifies the suggested value to de-biasan output.
Kenthapadi teaches
… picking a most likely prediction for the perturbed data as a suggested value to modify, wherein an arbiter modifies the suggested value to de-biasan output (Examiner’s note: As indicated earlier, these recited limitations exhibit a 112(a) lack of written description issue, and hence for the purposes of examination, the recited limitations will be interpreted as identifying a most likely prediction as a suggested de-biased value (where the de-biased prediction represents a different prediction from a trained machine learning model), and providing this suggested de-biased value to an arbiter, where this arbiter broadly indicates a module or component that receives this suggested de-biased value and provides it as an output. Kenthapadi teaches a monitoring system that perform steps to detect and quantify bias in machine learning models by calculating distributions of attributes and metrics that identify bias from output generated by a machine learning model that contains a set of ranked candidate data. Kenthapadi further teaches re-ranking the ranked output by determining a target proportion of one or more sensitive attributes (gender, age, ethnicity, etc.) that improve the representation of the attributes in the initial rankings, where this determination of target proportions to improve the sensitive attribute representation is a form of perturbation of a protected attribute, and the re-ranking action to improve the representation of the sensitive attributes represents a mitigation action to reduce bias, with the re-ranked result representing a different ordered set of candidates based on a target proportion that improves representation of one or more sensitive attributes (Kenthapadi [0045]-[0047]: “… monitoring system 112 includes functionality to detect, quantify, and/or mitigate bias in machine learning models 114. … an unordered set of qualified candidates 132 … may be used as a baseline for detecting bias … The set of qualified candidates 132 may be used as input to one or more machine learning models 114 to generate a ranking. The ranking may be based on scores … machine learning model bias may cause top-ranked candidates in the ranking to have a different distribution of one or more attributes 118 (e.g., gender, age, ethnicity, etc.) than the distribution found in all qualified candidates …”; [0048]-[0049]; [0062]-[0065]: “… monitoring system may identify an underrepresented group in the ranking that indicates machine learning model bias when the proportion of a certain attribute value in the ranking is lower than the proportion of the same attribute value in the set of qualified candidate 132 … monitoring system 112 determines target proportions 124 of one or more attribute 118 that improve representation of the attribute(s) in ranking 116 outputted by the machine learning model … monitoring system 112 generates one or more rerankings 126 to achieve the target proportions 124 of attributes 118 for the corresponding rankings 116 …”; and Figure 4, [0139]-[0140]). Kenthapadi teaches the re-ranking involves selecting the highest scoring candidates and re-ordering them based on satisfying the minimum number of candidates containing the underrepresented value and on the identified target proportions, where this selection of the highest scoring candidates to re-rank the set corresponds to identifying a most likely prediction as a suggested de-biased value, resulting in a re-ranked set containing de-biased predictions (Kenthapadi [0072]-[0073]: “… the implementation selects the highest-scoring candidate from both attribute-specific rankings for a given position in the reranking when the minimum number of candidates with the underrepresented attribute value has already been met … Monitoring system also includes functionality to generate rerankings based on target proportions 124 for multiple attribute values …”; Figure 4, [0141]; and Figure 5, [0142]-[0146]). Kenthapadi additionally teaches providing at least a portion of the re-ranked set to be outputted, where the monitoring system that performs this outputting of the re-ranked set corresponds to a component or module that receives this suggested de-biased value and provides it as an output (Kenthapadi Figure 4, [0141]: “A reranking of recommended candidates that includes the target proportion of the attributes is then generated … at least of the portion of the reranking is outputted …”).).
Both Kamiran in view of Triantaphyllou, in further view of Vasconcelos and Kenthapadi are analogous art since they both teach detecting and mitigating bias in machine learning systems.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take bias detection and mitigation methods taught in Kamiran in view of Triantaphyllou, in further view of Vasconcelos and enhance them with the bias detection and mitigation methods taught in Kenthapadi as a way to increase fairness in underrepresented groups, as well as reducing bias and improving the accuracy and performance of machine learning systems. The motivation to combine is taught in Kenthapadi, since reducing bias in machine learning models through reranking increases the fairness in underrepresented groups and produces a more relevant ranking, where these more relevant rankings can be further applied as additional training data to improve the accuracy and performance of the machine learning system (Kenthapadi [0023]-[0024], [0030], and [0172]).
Regarding original Claim 20, 
Kamiran in view of Triantaphyllou, in further view of Vasconcelos, in even further view of Kenthapadi teaches
(Original) The post-processing computer-implemented method of claim 19, 
… wherein the applying … operate in a post-processing (Examiner’s note: Under its broadest reasonable interpretation, the term “post-processing” broadly indicates a series of steps performed at or after classification or prediction. As indicated earlier, Kamiran teaches the reject option-based classification method (ROC) that detects discrimination at classification prediction time, where this detection of discrimination at classification prediction time corresponds to the applying of the method by operating in a post-processing (Kamiran p.924 col.2 1st paragraph (Section 1. Introduction)).) …
… the suggesting operate in a post-processing (Examiner’s note: As indicated earlier, Vasconcelos teaches an audit engine performing a set of steps for evaluating machine learning models based on biases found in various sources such as the training data, the machine learning model, and the output of the machine learning model, and providing mitigation actions to treat each of these sources to eliminate or reduce the respective biases. The identification of bias in training data or output of a machine model and applying mitigation actions by an audit engine to eliminate or reduce bias from each of these sources after analyzing the training data, the machine learning model, and the output of the machine learning model corresponds to processes involving analyzing and applying mitigation actions (i.e., suggesting actions) that operate in a post-processing environment (Vasconcelos [0030]; [0035]; and [0039]). Similarly, Kenthapadi teaches a monitoring system that perform steps to detect and quantify bias in machine learning models by calculating distributions of attributes and metrics that identify bias in an output set of ranked candidate data generated by a model, and re-ranking the ranked output by determining a target proportion of one or more sensitive attributes (gender, age, ethnicity, etc.) that improve the representation of the attributes in the initial rankings, where this re-ranking action to improve the representation of the sensitive attributes represent a mitigation action to reduce bias. This re-ranking of a ranked output generated by a trained machine learning model also corresponds to processes involving analyzing and applying mitigation actions (representing suggesting actions) that operate in a post-processing environment (Kenthapadi [0045]-[0047]; [0048]-[0049]; [0062]-[0065]; and Figure 4, [0139]-[0140]).) …
… that targets the sample with the individual value for remediation in order to change the value of the sample (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites changing a sensitive attribute value located within a sample. As indicated earlier, Vasconcelos identifies sensitive attributes within training data (i.e., gender, ethnicity, age, etc.) and performs controlled distortion of sensitive attributes in order to mitigate bias, where this bias can represent disparate impact between individuals and groups of individuals associated with these sensitive attributes, and hence this process that performs controlled distortion of sensitive attributes to mitigate bias against individuals and groups of individuals associated with these sensitive attributes corresponds to a process that targets the sample with the individual value for remediation in order to change the value of the sample (Vasconcelos [0023]: “An automated decision-making system suffers from disparate treatment if its decisions are at least in part based on the subject’s sensitive attribute information, and it has disparate impact if its outcomes disproportionally affect (positively or negatively) people with attributes deemed sensitive to society (e.g., gender, color, ethnicity, nationality, disability, marital status, age, etc.) …”; [0040]; [0050]; [0057]; and [0063]).) …
… based both on individual and group fairness metrics (Examiner’s note: As indicated earlier, Kenthapadi teaches a monitoring system that perform steps to detect and quantify bias in machine learning models by calculating distributions of attributes and metrics that identify bias in a set of ranked candidate data generated by a model (representing sampled data), which are further used to identify the one or more attributes to improve the representation of the attributes in the ranked output generated from a machine learning model (Kenthapadi [0061]-[0062]; and [0062]-[0065]). Kenthapadi further teaches these metrics include: skew metrics representing a difference between a first proportion of candidates with an attribute value in a ranked output (produced by a machine learning model), and a second proportion of candidates with the same attribute in a corresponding set of qualified candidates (Kenthapadi [0050]-[0054]); a normalized discounted cumulative skew that can be used as weights for an individual candidate associated with the ranking (Kenthapadi [0055]-[0057]); and a divergence metric that measures divergence of a first distribution of an attribute in a ranked output and a second distribution of the same attribute in the set of qualified candidates for measuring distributions across a group of selected and qualified candidates Kenthapadi further teaches computing (Kenthapadi [0058]-[0060]), where the use of these metrics to quantify bias and to suggest target proportions based on sensitive attributes represented in individuals and across groups of individuals corresponds to an identification of the attributes to change the value of the sample based on both individual and group fairness metrics.).
Regarding previously presented Claim 21, 
Kamiran in view of Triantaphyllou, in further view of Vasconcelos, in even further view of Kenthapadi teaches
(Previously Presented) The post-processing computer-implemented method of claim 19, wherein the trained detector is received as a black-box (Examiner’s note: Under its broadest reasonable interpretation, the term “black-box” with respect to a trained machine learning model broadly indicates that the internal functions of a trained machine learning model are not known to a user. Kamiran teaches applying the reject-option based classification algorithm (ROC) using several standard classifiers (Kamiran p.928 col.1 1st full paragraph (Section V. Experimental Evaluation): “Since our solutions are not restricted to any specific classifier, we consider several standard classifiers for discrimination-aware classification (identifying label of each classifier is given in parenthesis): naive Bayes (NBS), logistic regression (Logistic), 𝑘-nearest neighbor (IBK), and decision tree (J48).”). Since the ROC algorithm is not restricted to any specific classifier and therefore any classifier can be viewed in terms of the inputs and the resultant outputs from the classifier, application of the ROC algorithm to several standard classifiers corresponds to applying the ROC algorithm to classifiers “wherein the trained detector is received as a black-box”. Similarly, Vasconcelos also teaches applying the stored machine learning models from a model repository, where retrieval of these stored machine learning models correspond to a trained detector being received as a black-box (Vasconcelos [0002]: “… most machine learning models used today are not fully interpretable, in that they behave as black-box algorithms whose behavior may not be predictable …”; [0035]: “… the audit engine 232 is configured to evaluate the training data 205 … to provide mitigating options … evaluate various models 203 stored in the model repository …”; and [0041]: “… the test data 212 may represent new information to be evaluated by a trained model 203 …”).).  
Regarding original Claim 22, 
Kamiran in view of Triantaphyllou, in further view of Vasconcelos, in even further view of Kenthapadi teaches
(Original) The post-processing computer-implemented method of claim 19, 
wherein the applying comprises a pure run-time approach that does not require ground truth class labels for a validation set (Examiner’s note: As indicated earlier, Kamiran teaches applying the reject-option based classification algorithm (ROC) to detect biased samples within the predicted critical region to several classification methods, using the two real world machine learning datasets that contain bias and sensitive (protected) attributes, deprived groups, and desirable/undesirable classes (Kamiran p.927 col.2 last paragraph-p.928 col.1 1st-2nd paragraphs Section V. Experimental Evaluation), where the application of the post-processing ROC algorithm during run-time corresponds to “wherein the applying comprises a pure run-time approach…”). As indicated earlier, Kamiran teaches a general form of a discriminatory data set D, containing deprived group samples                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     associated with biased labels                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     , where                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     are predicted labels {𝐶+, 𝐶−}, such that these labels and associated data set correspond to those “… that does not require ground truth labels for a validation set” (Kamiran p.925 col.1 Section III. Preliminaries, 1st-2nd paragraphs: “We consider a two-class problem with label 𝐶 ∈ {𝐶+, 𝐶−} defined over instances 𝑋 ∈ 𝒳 described by a fixed number of attributes. A discriminatory dataset 𝒟=                        
                            
                                
                                    {
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                    , 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                    }
                                
                                
                                    i
                                    =1
                                
                                
                                    N
                                
                            
                        
                    is available in which the labels                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     may be biased w.r.t. sensitive or discriminatory attributes, e.g., Gender or Race. We assume that 𝐶+ is the desirable label. … All instances in the deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     have specific value(s) assigned to specific attribute(s). These attributes are called the sensitive or discriminatory attributes (e.g., Gender, Race) of the problem, which together with their values (e.g., {Gender=Female, Race=Black}), define the deprived group of instances                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                    .”).).  
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kamiran et al., Decision Theory for Discrimination-aware Classification, 2012 IEEE 12th International Conference on Data Mining, pp.924-929 [hereafter referred as Kamiran] in further view of Vasconcelos et al., U.S. PGPUB 2020/0082299, filed 9/9/2018 [hereafter referred as Vasconcelos], in further view of Kenthapadi et al., U.S. PGPUB 2020/0372472, filed 7/31/2018 [hereafter referred as Kenthapadi].
Regarding amended Claim 23, 
Kamiran teaches
(Currently Amended) A post-processing computer-implemented method for post-hoc improvement of instance-level and group-level prediction metrics, 
the post-processing method (This claim limitation is similar in scope to a corresponding claim limitation in Claim 19, and hence is rejected under similar rationale.) comprising: 
testing a plurality of samples from an unprivileged group for an individual bias in a customer model (Examiner’s note: As indicated earlier, Kamiran teaches applying the reject-option based classifier (ROC) algorithm to detect biased samples within the predicted critical region to several classification methods, using the machine learning datasets that contain bias and sensitive (protected) attributes, deprived groups, and desirable/undesirable classes, such that the application of the ROC algorithm to the machine-learning data sets represents a process for “testing a plurality of samples from an unprivileged group for an individual bias” (Kamiran p.925 col.1 Section III. Preliminaries: “We consider a two-class problem with label C ∈ {                        
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    -
                                
                            
                        
                    } defined over instances X ∈ 𝓧 described by a fixed number of attributes. A discriminatory dataset 𝓓 =                         
                            
                                
                                    {
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                    }
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                        
                     is available in which the labels                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                      may be biased w.r.t. sensitive or discriminatory attributes, e.g., Gender or Race. We assume that                         
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                        
                     is the desirable label. The instances in 𝓧 can be distinguished between those belong to a given deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     and favored group                         
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                        
                     …”; p.925 col.2 Section IV.A. Reject Option based Classification (ROC): “… instances belonging to deprived and favored groups are labeled with desirable and undesirable labels, respectively …”; p.926 Algorithm 1: Reject Option based Classification (ROC), with Input: indicating 𝓧 as the test set applied to a set of classifiers                         
                            
                                
                                    {
                                    
                                        
                                            F
                                        
                                        
                                            k
                                        
                                    
                                    }
                                
                                
                                    k
                                    =
                                    1
                                
                                
                                    K
                                
                            
                        
                     (K≥1 probabilistic classifiers trained on 𝓓); 
    PNG
    media_image1.png
    224
    377
    media_image1.png
    Greyscale

and p.928 col.2 1st-2nd paragraphs (Section V.A. Results of ROC): “Figure 1 shows the results of our experiments with ROC on two datasets ((a), (b)). …”).); and 
assigning an outcome of a privileged group to a sample of the plurality of samples based on the sample being tested and the sample having a bias greater than a predetermined individual bias threshold value, wherein the testing is performed using a trained bias detector that is trained on a payload data and that learns to detect a sample of the plurality of samples in a customer model that has an individual bias greater than a predetermined bias threshold value with constraints on a group bias, the sample being a member of an unprivileged group (Examiner’s note: Under its broadest reasonable interpretation, a “bias detector” represents an element that detects the presence of an inclination or tendency towards a certain outlook (or classification) through identification of properties or attributes in a data point that would cause the data point to appear “abnormal” (i.e., where the attributes of a data point would distinguish or “discriminate” it such that the data point is seen as an outlier among other data points). Kamiran teaches learning a classifier over a given discriminatory data set 𝒟  (with dataset samples obtained from real-world machine-learning datasets from the UCI machine learning repository, such that these real-world datasets correspond to “payload data” originating from “a customer model”), based on legal constraints placed on the classification decisions related to sample data containing sensitive attributes within deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     (where these samples in the deprived group are part of the larger test set of instances 𝓧 shown in Kamiran p.925 col.1 Section III. Preliminaries and p.926 Algorithm 1), where these sensitive attributes lie close to a decision boundary and where the legal constraints placed on the classification decisions are interpreted as placing constraints on a group bias (Kamiran p.924 col.2 2nd paragraph: “… discriminatory decisions are often made close to the decision boundary because of decision maker’s bias.”; and p.925 col.1 Section III. Preliminaries, 1st-2nd paragraphs: “We consider a two-class problem with label C ∈ {                        
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    -
                                
                            
                        
                    } defined over instances X ∈ 𝓧 described by a fixed number of attributes. A discriminatory dataset 𝓓 =                         
                            
                                
                                    {
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                    }
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                        
                     is available in which the labels                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                      may be biased w.r.t. sensitive or discriminatory attributes, e.g., Gender or Race. We assume that                         
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                        
                     is the desirable label. The instances in 𝓧 can be distinguished between those belong to a given deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     and favored group                         
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                        
                     … The task is to learn a classifier 𝓕:𝓧→{                        
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                            ,
                            
                                
                                    C
                                
                                
                                    -
                                
                            
                        
                    } over the given discriminatory data 𝒟 that does not make discriminatory decisions based on the sensitive attribute(s) due to legal constraints.”). As indicated earlier, Kamiran p.926 Algorithm 1 further teaches applying the ROC algorithm on a set of trained classifiers and assigning desirable labels 𝐶+ (corresponding to “assigning an outcome of a privileged group to a sample …”) to samples belonging to a deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                    , where the samples belonging to a deprived group that falls within a predicted critical region (0.5 < 𝜃 < 1) are considered to be biased and discriminated, such that the value θ represents a threshold value, and each of these samples that fall within the critical region according to θ correspond to a sample having a bias greater than a predetermined individual bias threshold value (Kamiran p.926 Algorithm 1 (refer to the three lines below the ** Critical region ** line); p.925 col.2 Section IV.A. Reject Option based Classification (ROC), 2nd-3rd paragraphs: “… A reject option can be adopted in classification whereby all instances for which max[p(                        
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                        
                    |X),1-p(                        
                            
                                
                                    C
                                
                                
                                    +
                                
                            
                        
                    |X)] ≤ θ (where 0.5 < θ < 1) are not assigned labels (or as labeled as ‘reject’). We refer to this region as critical region. The instances in the critical region (rejected instances) are considered to be ambiguous and influenced by biases. … To reduce discrimination, these rejected instances are labeled as follows: if the instance is an example of a deprived group (                        
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                    ) then label it as 𝐶+ otherwise label it as 𝐶- …”; and p.926 col.1 last paragraph-col.2 1st paragraph: “… in general the resultant discrimination decreases by increasing the value of θ, as more deprived and favored group instances are likely to be labeled with 𝐶+ and 𝐶+, respectively. … To achieve a specified discrimination level, the value of θ can be determined by using a validation dataset or input by the domain expert.”).).  
While Kamiran teaches methods for use in detecting bias in a data set, including calculations to measure discrimination such that they can be used to identify insights and indications in which discrimination can be reduced (Kamiran p.925 col.2 Section IV. Our Solutions: ROC and DAE, 4th -5th paragraphs, where this method to reduce discrimination is interpreted as a form of “suggesting, in the run-time, a de-biased prediction”), Kamiran does not explicitly teach
… suggesting, in the run-time a de-biased prediction based on the selected biased sample by a de-biasing procedure 
… perturbing the protected attribute in the payload data …
… running the perturbed examples through the customer model …
Vasconcelos teaches
… suggesting, in the run-time a de-biased prediction based on the selected biased sample by a de-biasing procedure (Examiner’s note: As indicated earlier, these recited limitations exhibit a 112(b) indefiniteness, and hence for the purposes of examination, the recited limitations will be interpreted based on the corrections shown above, where a de-biasing procedure identifies a de-biased prediction based on a selected biased output. As indicated earlier, Vasconcelos teaches an audit engine performing a set of steps for evaluating machine learning models based on biases found in various sources such as the input training data, machine learning model itself, and the output data from a machine learning model, and providing mitigation actions to treat each of these sources to eliminate or reduce the respective biases, where the identification of bias in sources such as input data and output data from a machine model and applying mitigation actions to eliminate or reduce bias in each of these sources corresponds to a de-biasing procedure that identifies a de-biased prediction based on a selected biased output (Vasconcelos [0030]; [0035]; and [0039]).) by:
… perturbing the protected attribute in the payload data (Examiner’s note: As indicated earlier, Vasconcelos teaches the audit engine uses a data bias identification module to detect direct discrimination present in input training data, which then trigger actions to mitigate bias in the input data by suggesting or performing a controlled distortion of the input data, where the input data contains sensitive attributes such as gender, ethnicity, age, etc.. Hence this controlled distortion of sensitive attributes present in input data to mitigate bias corresponds to a step for perturbing the protected attribute in the payload data (Vasconcelos [0023]; [0040]; [0050]; [0057]; and [0063]).) …
… running the perturbed examples through the customer model (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites applying sampled data through a trained machine learning model. As indicated earlier, Vasconcelos teaches the audit engine evaluates the input data by applying the models stored in the model repository and determines whether their bias is reduced by a certain threshold condition, where this evaluation of whether the bias is reduced through use of a model stored in the model repository is performed based on a multi-dimensional control of all operations in an automated decision-making system including applying input data to a stored model to generate an output and analyzing each input-output stage for bias. Hence, this multi-dimensional control of all operations involving applying input data to a stored model corresponds to a step that runs the perturbed examples through a trained model (Vasconcelos [0035]; [0049]; and [0064]).) …
Both Kamiran and Vasconcelos are analogous art since they both teach detecting bias in machine learning systems.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the bias detection methods taught in Kamiran and enhance them with the bias detection and mitigation methods taught in Vasconcelos as a way to reduce bias and improve the accuracy and performance of machine learning systems. The motivation to combine is taught in Vasconcelos, as provided in the prior art claim mapping of Claim 19 recited above.
While Kamiran in view of Vasconcelos teaches a series of steps that displays a list of sensitive attributes including a bias score to a user interface for a user to identify bias vulnerability for each attribute (where these bias scores represent a ranking, Vasconcelos [0044]), Kamiran in view of Vasconcelos does not explicitly teach
… picking a most likely prediction for the perturbed data as a suggested value to modify, wherein an arbiter modifies the suggested value to de-biasan output.
Kenthapadi teaches
… picking a most likely prediction for the perturbed data as a suggested value to modify, wherein an arbiter modifies the suggested value to de-biasan output (Examiner’s note: As indicated earlier, these recited limitations exhibit a 112(a) lack of written description issue, and hence for the purposes of examination, the recited limitations will be interpreted as identifying a most likely prediction as a suggested de-biased value (where the de-biased prediction represents a different prediction from a trained machine learning model), and providing this suggested de-biased value to an arbiter, where this arbiter broadly indicates a module or component that receives this suggested de-biased value and provides it as an output. As indicated earlier, Kenthapadi teaches a monitoring system that perform steps to detect and quantify bias in machine learning models by calculating distributions of attributes and metrics that identify bias from output generated by a machine learning model that contains a set of ranked candidate data. Kenthapadi further teaches re-ranking the ranked output by determining a target proportion of one or more sensitive attributes (gender, age, ethnicity, etc.) that improve the representation of the attributes in the initial rankings, where this determination of target proportions to improve the sensitive attribute representation is a form of perturbation of a protected attribute, and the re-ranking action to improve the representation of the sensitive attributes represents a mitigation action to reduce bias, with the re-ranked result representing a different ordered set of candidates based on a target proportion that improves representation of one or more sensitive attributes (Kenthapadi [0045]-[0047]; [0048]-[0049]; [0062]-[0065]; and Figure 4, [0139]-[0140]). As indicated earlier, Kenthapadi teaches the re-ranking involves selecting the highest scoring candidates and re-ordering them based on satisfying the minimum number of candidates containing the underrepresented value and on the identified target proportions, where this selection of the highest scoring candidates to re-rank the set corresponds to identifying a most likely prediction as a suggested de-biased value, resulting in a re-ranked set containing de-biased predictions (Kenthapadi [0072]-[0073]; Figure 4, [0141]; and Figure 5, [0142]-[0146]). As indicated earlier, Kenthapadi teaches providing at least a portion of the re-ranked set to be outputted, where the monitoring system that performs this outputting of the re-ranked set corresponds to a component or module that receives this suggested de-biased value and provides it as an output (Kenthapadi Figure 4, [0141]).).
Both Kamiran in view of Vasconcelos and Kenthapadi are analogous art since they both teach detecting and mitigating bias in machine learning systems.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take bias detection and mitigation methods taught in Kamiran in view of Vasconcelos and enhance them with the bias detection and mitigation methods taught in Kenthapadi as a way to increase fairness in underrepresented groups, as well as reducing bias and improving the accuracy and performance of machine learning systems. The motivation to combine is taught in Kenthapadi, as provided in the prior art claim mapping of Claim 19 recited above.
Regarding original Claim 24, 
Kamiran in view of Vasconcelos, in further view of Kenthapadi teaches
(Original) The post-processing computer-implemented method of claim 23, 
wherein the unprivileged group received the outcome based on the individual bias according to a classification of the unprivileged group (Examiner’s note: As indicated earlier, Kamiran teaches a general form of a discriminatory data set 𝒟, containing deprived group samples                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     (“the sample being a member of an unprivileged group”) that are associated with biased labels                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    , where                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     are predicted labels {𝐶+, 𝐶−}, and hence these biased labels and associated data set containing deprived group samples correspond to a classification of an unprivileged group (Kamiran p.925 col.1 Section III. Preliminaries, 1st-2nd paragraphs: “We consider a two-class problem with label 𝐶 ∈ {𝐶+, 𝐶−} defined over instances 𝑋 ∈ 𝒳 described by a fixed number of attributes. A discriminatory dataset 𝒟=                        
                            
                                
                                    {
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                    , 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                    }
                                
                                
                                    i
                                    =1
                                
                                
                                    N
                                
                            
                        
                    is available in which the labels                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     may be biased w.r.t. sensitive or discriminatory attributes, e.g., Gender or Race. We assume that 𝐶+ is the desirable label. … All instances in the deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                     have specific value(s) assigned to specific attribute(s). These attributes are called the sensitive or discriminatory attributes (e.g., Gender, Race) of the problem, which together with their values (e.g., {Gender=Female, Race=Black}), define the deprived group of instances                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                    .”). Kamiran p.926 Algorithm 1 teaches applying the ROC algorithm to assign desirable labels 𝐶+ and undesirable labels 𝐶−  (“outcome of an unprivileged group”) to predicted samples belonging to a deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                    , outside and within a predicted critical region (0.5 < 𝜃 < 1), where samples falling within the predicted critical region are considered to be biased and discriminated, while those samples falling outside the critical region are classified according to the standard decision rule. The analysis of these samples falling within a critical region being identified as biased and discriminated corresponds to an analysis involving the identification of an unprivileged group receiving an outcome based on the individual bias according to a classification of the unprivileged group (Kamiran p.925 col.2 Section IV.A. Reject Option based Classification (ROC) 1st-4th paragraphs).).  
Regarding original Claim 25, 
Kamiran in view of Vasconcelos, in further view of Kenthapadi teaches
(Original) The post-processing computer-implemented method of claim 23, 
wherein the outcome of samples in the privileged group are unchanged by the assigning (Examiner’s note: Kamiran p.926 Algorithm 1 teaches applying the ROC algorithm to assign desirable labels 𝐶+ (“outcome of a privileged group”) and undesirable labels 𝐶− to predicted samples belonging to a deprived group                         
                            
                                
                                    X
                                
                                
                                    d
                                
                            
                        
                    , outside and within a predicted critical region (0.5 < 𝜃 < 1), where samples falling within the predicted critical region are considered to be biased and discriminated, while those samples falling outside the critical region are classified according to the standard decision rule. The analysis of these samples falling outside the critical region being classified according to the standard decision rule are interpreted as samples that have their respective predictions and individual bias unchanged, and hence corresponds to an analysis involving the identification of an outcome of samples in the privileged group that are unchanged by the assigning (Kamiran p.925 col.2 Section IV.A. Reject Option based Classification (ROC) 1st-4th paragraphs).).  

Allowable Subject Matter
Claims 1-7 and 9-18 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Previously presented independent Claims 1, 11, and 17 recite the following limitations:
training a bias detector on a payload data that learns to detect a sample in a customer model that has an individual bias greater than a predetermined individual bias threshold value with constraints on a group bias, the sample being a member of an unprivileged group, 
wherein, during the training: 
the bias detector perturbs a protected attribute in the payload data for the unprivileged group and computes the individual bias as an individual bias score by finding a difference between a probability of a favorable outcome for the perturbed protected attribute to original data of the payload data; 
flagging the unprivileged group samples that have the individual bias greater than the predetermined individual bias threshold value; and 
training the bias detector to discriminate between the flagged samples and un- flagged samples; 
applying, in a run-time, the bias detector on a run-time sample to select a biased sample in the run-time sample having an individual bias greater than the predetermined individual bias threshold value; and 
suggesting, in the run-time, a de-biased prediction for the biased sample by perturbing the protected attribute and checking for bias after perturbation.
While the earlier cited prior art combination teaches flagging (where “flagging” is considered as a form of identifying and tagging) the unprivileged group samples that have individual bias greater than the predetermined individual bias threshold value, and training the bias detector to discriminate between flagged samples and un-flagged samples (as originally recited in now-cancelled Claim 8), the prior art combination does not perform the flagging of unprivileged group samples and additional training iterations using the flagged samples and un-flagged samples in the context of perturbation of the payload data during the training phase of the bias detector, as now recited by the claim limitations: “training a bias detector on a payload data that learns to detect a sample in a customer model … wherein, during the training, the bias detector perturbs a protected attribute in the payload data for the unprivileged group and computes the individual bias as an individual bias score by finding a difference between a probability of a favorable outcome for the perturbed protected attribute to original data of the payload data; flagging the unprivileged group samples that have the individual bias greater than the predetermined individual bias threshold value; and training the bias detector to discriminate between the flagged samples and un-flagged samples;”, thereby making this claim allowable over the prior art.
Claims 2-7 and 9-10, 12-16, and 18 are dependent claims based on their respective independent Claims 1, 11, and 17, and therefore these dependent claims are also allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Canetti et al., From Soft Classifiers to Hard Decisions: How fair can we be?, arXiv:1810.02003v1, October 3 2018, 36 pages, where Canetti teaches post-processing using a soft post-processor classifier that performs mass averaging on calibrated scores as a way to add noise to data to equalize a distribution to make it group blind to any two groups. This soft post-processor classifier that performs mass averaging on score data to introduce noise can be interpreted as an arbiter (or piece of software) for suggesting de-biased values (Canetti p.20 Section 3.5 Equalizing DOCS; 1st-3rd paragraphs; p.21 Section 3.5.1 Mass Averaging; and pp.21-22 Section 4 Deferral Preliminaries 1st paragraph).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121